In an action to recover for personal injuries and property damage alleged to have been sustained by reason of a collision between trucks, one of which was owned and operated by plaintiff, order of the County Court of Suffolk county granting plaintiff’s motion to open his default and vacating the judgment entered upon the dismissal of the complaint modified so as to provide that defendant be awarded twenty-five dollars costs. As so modified, the order is affirmed, without costs. No opinion. Lazansky, P. J., Young, Carswell, Seudder and Johnston, JJ., concur.